Case 2:17-cr-02481-KG Document 137 Filed 08/24/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
V. CR No. 17-2481 KG
JAVIER TREVIZO,

Defendant.

MEMORANDUM OPINION AND ORDER

This matter is before the Court upon Defendant’s pro se Motion for Compassionate
Release, filed July 24, 2020. (Doc. 135). The Government filed a response to the motion on
August 5, 2020. (Doc. 136). Defendant seeks compassionate release or home confinement
pursuant to 18 U.S.C. § 3582(c)(1)(A) because he alleges the COVID-19 pandemic poses an
unreasonable risk of harm in federal prison. Having carefully reviewed the record and applicable
law, the Court will deny the Motion for Compassionate Release without prejudice.
I Background

On November 21, 2017, Defendant pled guilty to the charge of Distribution of 50 Grams
and More of Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). (Doc. 86).
On September 11, 2018, the Court sentenced Defendant to 70 months imprisonment, followed by
five years of supervised release. (Doc. 123). Defendant is incarcerated at FCI Terminal Island
and has served approximately 36 months of that sentence and is eligible for release on August

10, 2022. See https://www.bop.gov/inmateloc/ (site last visited August 18, 2020).
Case 2:17-cr-02481-KG Document 137 Filed 08/24/20 Page 2 of 6

On July 24, 2020, Defendant filed the instant Motion seeking compassionate release
because he has tested positive to COVID-19. (Doc. 135). Defendant states he has been in
quarantine lockdown in his dormitory for four months, but he has access to the law library.
Defendant also asks the Court to appoint counsel to pursue this motion. Jd.

In response, the Government states it does not appear Defendant has exhausted his
exhausted his administrative remedies by requesting compassionate release or home detention
from the warden of his current facility. (Doc. 136) at 5, n.1. Accordingly, the Government asks
the Court to dismiss Defendant’s Motion without prejudice. Jd. at 7.

Il. Legal Standard

Prior to the passage of the First Step Act, only the Director of the Bureau of Prisons
(BOP) could seek compassionate release under 18 U.S.C. § 3582(c). The First Step Act
modified 18 U.S.C. § 3582(c)(1)(A) with the intent of “increasing the use and transparency of
compassionate release.” Pub. L. No. 115-391, 132 Stat. 5194, at 5239. Section 603(b) of the
First Step Act now provides that a sentencing court may modify a sentence either upon a motion
of the Director of the BOP “or upon motion of the defendant after he has exhausted all
administrative rights to appeal a failure of the [BOP] to bring a motion on his behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility ... .” 18
U.S.C. § 3582(c)(1)(A).

Aside from allowing prisoners to bring a motion directly, the First Step Act did not
change the standards for compassionate release. Relief is available where the sentence reduction
is supported by: (1) “extraordinary and compelling reasons;” (2) “applicable policy statements

issued by the Sentencing Commission|[;]” and (3) “the factors set forth in [18 U.S.C. §] 3553(a).”
Case 2:17-cr-02481-KG Document 137 Filed 08/24/20 Page 3 of 6

18 U.S.C. § 3582(c)(1)(A)(i)-(ii). As to the first requirement, Congress directed the Sentencing
Commission to “describe what should be considered extraordinary and compelling reasons for a
sentence reduction, including ... a list of specific examples.” 28 U.S.C. § 994(t). See also
United States v. Saldana, 2020 WL 1486892, at *2 (10th Cir.) (looking to Sentencing
Commission factors to define extraordinary and compelling reasons for release). The Sentencing
Commission has listed four categories of extraordinary and compelling reasons: “(A) Medical
Condition of the Defendant,” “(B) Age of the Defendant,” “(C) Family Circumstances,” and “(D)
Other Reasons.” U.S.S.G. § 1B1.13, cmt. n.1.

Some courts have found “extraordinary and compelling reasons” to justify compassionate
release where the defendant’s serious underlying health conditions place him at high risk of
infection and death from COVID-19. See United States v. McCarthy, 2020 WL 1698732, at *5
(D. Conn.) (collecting cases involving asthma, diabetes, and compromised immune systems);
United States v. Jenkins, 2020 WL 2466911, at *6 (D. Colo.) (releasing inmate based on age and
stroke risk); United States v. Lopez, 2020 WL 2489746, at *3 (D.N.M.) (analyzing release based
on age, blood pressure, and diabetes). However, “the mere existence of COVID-19 in society
and the possibility that it may spread to a particular prison alone cannot independently justify
compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United
States v. Nwankwo, 2020 WL 2490044, at *1-2 (S.D.N.Y.) (collecting cases for the proposition
“that the risks posed by the pandemic alone do not constitute extraordinary and compelling

reasons for release, absent additional [risk] factors”).
Case 2:17-cr-02481-KG Document 137 Filed 08/24/20 Page 4 of 6

III, Discussion

As an initial matter, the Court denies request for appointment of counsel because the
constitutional right to assistance of counsel does not extend to motions for post-conviction relief.
See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends
to the first appeal of right, and no further.”); Denson v. Abbott, 301 Fed. Appx. 805, 807 (10th
Cir. 2008) (unpublished) (“[T]here is no federal constitutional right to the assistance of counsel
in post-conviction proceedings.”); United States v. Olden, 296 Fed. Appx. 671, 673 (10th Cir.
2008) (unpublished) (“[N]o right to appointment of counsel exists when pursuing relief under 18
U.S.C. § 3582(c).”).

As for Defendant’s request for compassionate release, Defendant does not allege that he
exhausted his administrative remedies before filing his Motion with the Court, and the
Government states it was unable to find a record of exhaustion from the facility where Defendant
is located. See (Docs. 135, 136). As one court recently explained, “[t]he submission of a
sufficient record to show exhaustion ... is fundamental to this Court’s function in deciding a
compassionate release motion. Congress clearly wanted these applications decided at the
administrative level if possible.” United States v. Bolino, 2020 WL 32461, at *2 (E.D.N.Y.).
Therefore, the record does not demonstrate that Defendant has exhausted his administrative
remedies with the BOP. See United States v. Read-Forbes, 2020 WL 1888856, at *3 (D. Kan.)
(“Based on the ‘text, context, and relevant historical treatment’ of Section 3582(c), the Court
treats as jurisdictional the administrative exhaustion requirement in subsection (c)(1)(A).”)
(quoting Musacchio v. United States, 136 S.Ct. 709, 717 (2016)); see also United States v.

Saldana, 2020 WL 1486892, at *4 (10th Cir.) (holding district court should dismiss Section
Case 2:17-cr-02481-KG Document 137 Filed 08/24/20 Page 5 of 6

3582(c) motion for lack of jurisdiction if movant fails to show that Section 3582(c) authorizes
relief).

In addition, to the extent Defendant also seeks home confinement under the Coronavirus
Aid, Relief, and Economic Security Act (CARES Act), he must direct that request to the BOP.
Before the CARES Act, the BOP could place an inmate in home confinement for the lesser of ten
percent of the term of imprisonment or six months. 18 U.S.C. § 3624(c)(2). Under the CARES
Act, and based on the Attorney General’s declaration that the COVID-19 pandemic will
materially affect BOP functioning, the BOP Director now may “lengthen the maximum amount
of time for which [he or she] is authorized to place a prisoner in home confinement” under
Section 3624(c)(2). Pub. Law 116-136, 134 Stat. 281, § 12003(b)(2); see Memorandum from
Attorney General William Barr to Director of BOP, dated Apr. 3, 2020, at 1, https://www.justice.
gov/file/1266661/download (last visited July 13, 2020) (finding because of COVID-19,
emergency conditions are materially affecting functioning of the BOP). The CARES Act,
however, does not authorize the Court to release an inmate on home detention or to review the
BOP’s decision not to do so. See Read-Forbes, 2020 WL 1888856, at *5 (“While the CARES
Act gives the BOP broad discretion to expand the use of home confinement during the COVID-
19 pandemic, the Court lacks jurisdiction to order home detention under this provision.”); United
States v. Warren, 2020 WL 2849908, at *2 (D. Kan.) (same). To the extent Defendant has not
already done so, he should direct any request under the CARES Act to the BOP through his case

manager.
Case 2:17-cr-02481-KG Document 137 Filed 08/24/20 Page 6 of 6

IV. Conclusion

Based on the foregoing, the Court finds the Motion is procedurally defective and will
deny the Motion without prejudice. Defendant may refile a motion to include more information
about exhaustion of BOP remedies.

IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

(Doc. 135) is denied without prejudice.

 
